UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  03/19/20
ALTAGRACIO DE LA CRUZ a/k/a EDWARD
PICHARDO,

                                  Petitioner,                      20-CV-2219 (AJN)
                      -against-                        ORDER TO ANSWER, 28 U.S.C. § 2241
DEPARTMENT OF HOMELAND SECURITY,

                                  Respondent.

ALISON J. NATHAN, United States District Judge:

         The Court, having examined the petition in this action, which Petitioner filed pursuant to

28 U.S.C. § 2241, hereby ORDERS that:

         The Clerk of Court shall electronically notify the Civil Division of the U.S. Attorney’s

Office for the Southern District of New York that this Order has been issued.

         Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the petition. Petitioner may file reply papers, if any, within

thirty days from the date Petitioner is served with Respondent’s answer.

SO ORDERED.

Dated:       March 19, 2020
           New York, New York

                                                              ALISON J. NATHAN
                                                            United States District Judge
